Citation Nr: 1729930	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected low back pain with degenerative disc disease and moderate stenosis of L5-S1. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Nephew



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1979 to February 1987.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection and assigned an initial 20 percent rating, effective July 1, 2008.    

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at an April 2017 videoconference hearing.  A transcript of that hearing is of record. 

As raised by the record, the Board took jurisdiction of the issue of entitlement to a TDIU, pursuant to Rice v. Shinseki, which noted that a TDIU claim cannot be considered separate and apart from an increased rating claim, but rather as part of a claim for benefits for the underlying disability.  Rice, 22 Vet. App. 447 (2009).  

The Board notes that since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial AOJ consideration was provided, verbally at the Board hearing, and in writing by an April 2017 correspondence.  38 C.F.R. § 20.1304 (2016).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran was last provided a VA examination in connection with his service-connected low back disability in March 2016.  However, subsequent to the VA examination, the CAVC in Correia v. McDonald, held that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate. 

A review of the claims file, including the March 2016, October 2009, and March 2005 examinations, and corresponding treatment records, demonstrated that range of motion testing in passive, weight, and non-weight-bearing situations were not conducted.  Thus, at present, none of the medical evidence of record fully satisfies the requirements of Correia, and 38 C.F.R. § 4.59. 

Moreover, per the April 2016 addendum opinion, the March 2016 VA examiner indicated that he did not review the Veteran's claims file in connection with the claim. 

Finally, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Notably, appears to be developing other service connection claims which also are pertinent to the issue of entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, including obtaining any VA and private treatment records since the December 2016 supplemental statement of the case. 

2. After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected low back disability.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner must include range of motion testing in the following areas: 

* Active motion; 
* Passive motion; 
* Weight-bearing; and 
* Non-weight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to note any functional limitations the Veteran experienced that weigh on his employability, including sitting or standing for extended periods of time.  

Furthermore, the examiner must identify all neurologic manifestations of the service-connected thoracolumbar spine disability.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3. Following the adjudication of other claims pending, the AOJ should determine whether the Veteran meets the schedular requirements for entitlement to TDIU.  If the schedular requirements for entitlement to TDIU are not met for any time during the appeal period, the AOJ should refer the case to the Director of Compensation and Pension for extraschedular consideration of entitlement to TDIU as the Social Security Administration identified the Veteran's service-connected thoracolumbar spine disability as a factor in his unemployability.

4. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

